Exhibit SENIOR SECURED PROMISSORY NOTE $255,000.00 Mountain View, California March 6, 2009 FOR VALUE RECEIVED, the undersigned, AdEx Media, Inc., a Delaware corporation, with a principal place of business at 883 North Shoreline Blvd. #A200, Mountain View, California 94043 (the “Maker”), promises to pay to Digital Equity Partners, LLC,(the “Holder”) a Colorado limited liability company with a principal place of business at , or such place as the Holder may designate, the principal sum of Two Hundred Fifty Five Thousand Dollars ($255,000.00) without interest thereon.This promissory note (the “Note”) is being delivered by Maker to Holder in partial consideration for Maker’s purchase of the outstanding membership interests in Digital Instructor, LLC (the “Company”) pursuant to the terms of that certain Membership Interest Purchase Agreement (the “Purchase Agreement”), dated August 12, 2008, by and between Maker and the members of the Company and as amended and pursuant to the terms of that Agreement dated March 6, 2009 by and between Maker, Holder and the former members of the Company (the “Agreement”).
